Case 1:20-mj-02579-TMD Document 6 Filed 10/09/20 Page 1 of1

LOGGED RECEIVED

 

IN THE UNITED STATES DISTRICT COURT OCT 09 2029

FOR THE DISTRICT OF MARYLAND
AT BALTIMORE

| ey RTACTQPARSNOND
UNITED STATES OF AMERICA
* a
=~
vs. Case No, 20-02579TMEE __
, s =,
Frank William Roberston Perry — Cam
* b Soom
° Sr
FeeEEE Q mes
2. &S
v2 COA
ORDER O ORARY DETENTION PENDING HEARING - a .
PURSUANT TO BAIL REFORM ACT -

Upon motion of the United States for Temporary Detention, it is ORDERED that a detention
hearing is set for October 19, 2020 (date) at _ 9:30 a.m, (time)
before Thomas M. GiGirolamo

United States Magistrate Judge, 101 West Lombard Street, Baltimore, Maryland 2120] Courtroom

 

 

7B

Pending this hearing, the defendant shall be held in custody by (the United States Marshal)
(_ | ) (Other Custodial Official)
and produced for the hearing.
October.9, 2020 f |
Date , J. k Coulson —$---—__,

Upited States Magistrate Judge

2 a

2™N te “. ’

gow SN aoe
wf ow . Wom.

Sara St

fare ato:

- I ~" Te
wo a’ foe
were Gee
eee NL Se

Ne aS
Mae ae we
pdt ee ON

i* A

~ -
eee

U.S. District Court (4/2000) Criminal Magistrate Forms: Order Temp. Detention
